Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2022 has been entered. Claims 20 and 26-27 are canceled. Claim 18 is amended. Claims 18-19 and 21-24 are pending and under consideration. 

Withdrawn Objections and/or Rejections
The rejection of claims 18-24 and 26-27 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US Patent No. 10,358,498 B2 in view of Mellor (Liver International, 34 (6): e1-e9, 2014) and Waters et al (Therap Adv Gastroenterol. 3(6):349-357, 2010) is withdrawn in view of the terminal disclaimer filed on 11/08/2022.

The rejection of claims 18-24 under 35 U.S.C. 112(a) is withdrawn in view of amended claims.


Claim Rejections under 35 USC § 103(a)
(i). The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

(ii). Claims 18 and 21-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mellor (Liver International, 34 (6): e1-e9, 2014) and French et al. (PLoS ONE 7 (5): e36713, 2012) in view of Waters et al (Therap Adv Gastroenterol. 3(6):349-357, 2010). 

Mellor teaches the role of FGFR4 signalling in both HCC and bile acid. Mellor teaches that the FGF19-FGFR4 axis is a key driver in certain forms of HCC and the use of an anti-FGFR4 antibody in treatment of patients with hepatocellular carcinoma as therapeutic blockers of FGF19-FGFR4 signaling (Abstract; page e2, right column, end of the 3rd paragraph). Mellor teaches the use of a bile acid sequestrant administered via the intravenous route to treat bile acid malabsorption (page e6, right column, the 3rd paragraph) caused by persistent therapeutic blockade of the FGF19-FGFR4 pathway (page e5, right column, lines 12-15).

French et al. teach targeting FGFR4 with a blocking anti-FGFR4 monoclonal antibody inhibits hepatocellular carcinoma in preclinical mouse models (see, e.g., Abstract; Fig. 5). French et al. teach a modulatory role for FGFR4 in the development and progression of hepatocellular carcinoma and that FGFR4 may be an important therapeutic target in treating hepatocellular carcinoma (Abstract). 
Neither Mellor nor French et al. teach (i). the bile acid sequestrants, colestyramine, as recited in claim 18; (ii). administering one or more fat-soluble vitamins to the subject; and (iii). The administering route, dose, or frequency recited in claims 22-24.  

Waters et al teach the use of colestyramine to treat patients with bile acid diarrhoea (Abstract).

It would have been obvious for one skilled in the art to treat hepatocellular carcinoma by administering a bile acid sequestrant, such as colestyramine taught by Waters et al in combination with an anti-FGFR4 antibody taught by Mellor and French et al. with a reasonable expectation of success. One would have been motivated to do so because Mellor teaches a bile acid sequestrant can be administered to treat bile acid malabsorption caused by persistent therapeutic blockade of the FGF19-FGFR4 pathway, whereas Waters et al teach the use of colestyramine to treat bile acid diarrhoea.  Moreover, it would also have been obvious for one skilled in the art to use the administering route, dose, or frequency recited in claims 22-24 or to combine with the use of vitamins, such as vitamin A, D, and E, which are essential micronutrients with a reasonable expectation of success. One would have been motivated to do so because they are all well-known in the art and routinely practiced in the field by one of skill in the art. 

(iii). Response to Applicant’s argument
Applicant argues that there is no suggestion in the teaching of Mellor, the teaching of Walters, or any combination thereof, along with the general state of the art, that would have led one skilled in the art to form Applicants' recited combination of an anti-FGFR4 antibody, and colestyramine, and subsequently treat a cancer patient by administering the combination of an anti-FGFR4 antibody, and colestyramine to the patient. 

Applicant’s argument has been fully considered but is not deemed to be persuasive because obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one skilled in the art would have been motivated to make a an FGFR4 inhibitor combination comprising an anti-FGFR4 antibody, such as the antibody taught by French et al. and a bile acid sequestrant, such as colestyramine for the treatment of HCC because Mellor teaches that the use of an anti-FGFR4 antibody in treatment of hepatocellular carcinoma and the use of a bile acid sequestrant administered via the intravenous route to treat bile acid malabsorption caused by persistent therapeutic blockade of the FGF19-FGFR4 pathway as noted in the rejection above.

Applicant argues that Mellor does not guide one skilled in the art to use an anti-FGFR4 antibody to block the FGF 19-FGFR4 pathway. Applicant argues that if one skilled in the art would have combined the teaching of Mellor with the teaching of Walters, at best, one skilled in the art would have been guided to use Mellor's method of blocking the pathway with Walters' bile acid sequestrants, but would not have been guided to consider using anti-FGFR4 antibodies in combination with Walters' bile acid sequestrants, especially with the knowledge that antibodies have a disadvantage of hepatotoxicity.

Applicant’s argument has been fully considered but is not deemed to be persuasive because (i) Mellor and French et al. teach the use of an anti-FGFR4 antibody in treatment of hepatocellular carcinoma and (ii) Mellor teaches that a bile acid sequestrant can be administered to treat bile acid malabsorption caused by persistent therapeutic blockade of the FGF19-FGFR4 pathway. Therefore, the rejection is maintained.

Claim Objection
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.  

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                             November 13, 2022